Opinion by
Head, J.,
The bill of the plaintiff in the present case was met by a responsive answer supported by the oaths of both defendants. Upon the trial the plaintiff was compelled to rely upon his own testimony alone to establish the averments of fact on which his bill rested. Again he was confronted with the adverse testimony of both of the defendant witnesses, corroborated by the written agreement signed by the parties and by the mortgage which the plaintiff had executed and delivered. If the witnesses were credible, this testimony was convincing. The learned judge below found every important fact against the plaintiff. ■ His findings, supported as they are by the oral testimony of the defendants and the instruments of writing already referred to, come to us with all the force of a verdict by a jury.
With the facts thus established, there is no warrant for any interference by a chancellor with the right of the mortgagee to have the benefit of his security. The opinion filed by the learned judge below in support of his findings exhibits sufficient reasons to support the conclusion he has reached, and we are all of opinion that the decree entered should not be disturbed.
Decree affirmed